Citation Nr: 0030859	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-13 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the rating reduction for Hodgkin's disease from 100 
percent to 30 percent was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which reduced an evaluation for the 
veteran's Hodgkin's disease from 100 percent to 30 percent.


REMAND

Preliminary review of the record discloses an April 1997 
letter from the Wisconsin State Department of Health and 
Family Services stating that the veteran "has applied for or 
is receiving Social Security, SSI, or Medicaid disability 
benefits."  No additional documentation of this matter is 
associated with the claims file.  In the event that there are 
records pertaining to the veteran's receipt of Social 
Security disability benefits, the Board finds that these 
records likely would be relevant to the rating issue 
currently on appeal. Because the duty to assist clearly 
requires the VA to obtain and review Social Security 
disability records which may contain evidence relevant to a 
veteran's VA claims, these records must be located and 
associated with the claims file.  See Baker v. West, 11 Vet. 
App. 163, 169 (1998).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO should obtain copies of all 
medical and other records pertaining to 
the veteran's claim for Social Security 
and other non-VA disability benefits and 
associate these records with the claim 
file.

Thereafter, the RO should readjudicate the reduction of the 
disability rating assigned to veteran's Hodgkin's disease.  
If the RO denies the benefit sought on appeal, it should 
issue a supplemental statement of the case and provide the 
veteran with a reasonable time within which to respond.  The 
RO then should return the case to the Board for final 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



